Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 10 have been amended. Claims 11 and 26 have been canceled. Claims 12-25 are withdrawn. Claims 1-10 and 12-25 are pending.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022, 08/10/2022, 08/18/2022, 09/13/2022, 10/21/2022, 11/09/2022, and 11/15/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant's arguments filed 08/30/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims do not recite mental processes because the claims do not cover performance in the mind but for the recitation of generic computer components. Applicant also argues that the limitations require action by a processor and cannot be performed in the human mind. Examiner disagrees. Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011) (MPEP 2106.04(a)(2)(III)). Claims 1 and 10 of the Applicant’s claims recite the limitations of acquiring a riding-together request in which a user and a service provider ride a moving vehicle together; and based on authentication data received from the user, deciding a riding-together plan of the service user and the service provider in response to the riding-together request acquired, wherein the riding-together plan is determined based on varying a time within a defined range of times for the user and the service provider to meet at a boarding point and varying a location within a defined distance range of the location of the boarding point; and wherein the service provider is other than a driver of the vehicle. The limitations demonstrate observation, evaluation, judgment, and opinion, i.e. acquiring a ride-together request, and deciding a riding-together plan in response to the riding together request based on authentication data. The claim(s) recite limitations that correspond to mental processes. Applicant’s argument that the claims do not recite mental processes because of the use of a processor is not persuasive. Claims can recite a mental process even if they are claimed as being performed on a computer. If the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept, the claim is considered to recite a mental process (MPEP 2106.04(a)(2)(III)(c)). In the instant Application, in addition to the limitations that correspond to mental processes, the claims recite that the limitations are being implemented via a service management device comprising an acquisitor and a plan decider (claim 1); a device (claims 1 and 10), and a computer (claim 10). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. 
Applicant further recites that the claims do not recite any method or organizing human activity such as a fundamental economic concept or managing interactions between people. Examiner disagrees. The above-mentioned limitations are directed to a transportation service and corresponds to certain methods of organizing human activity (managing personal behavior, relationships, or interactions between people; commercial interactions or business relations), i.e. acquiring a riding-together request in which a user and a service provider ride a moving vehicle together. The claims recite an abstract idea.
Examiner maintains the 101 rejection. 

Applicant’s arguments with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-9 recite a device (i.e. machine or article of manufacture) and claim 10 recites a method (i.e. process). Therefore claims 1-10 fall within one of the four statutory categories of invention.
Independent claims 1 and 10 recites the limitations of acquiring a riding-together request in which a user and a service provider ride a moving vehicle together; and based on authentication data received from the user, deciding a riding-together plan of the service user and the service provider in response to the riding-together request acquired, wherein the riding-together plan is determined based on varying a time within a defined range of times for the user and the service provider to meet at a boarding point and varying a location within a defined distance range of the location of the boarding point; and wherein the service provider is other than a driver of the vehicle. The limitations are directed to a transportation service and corresponds to certain methods of organizing human activity (managing personal behavior, relationships, or interactions between people; commercial interactions or business relations), i.e. acquiring a riding-together request in which a user and a service provider ride a moving vehicle together. The claim limitations also correspond to mental processes (observation, evaluation, judgment, or opinion), i.e. deciding a riding-together plan in response to the riding together request. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a service management device comprising an acquisitor and a plan decider (claim 1); a device (claims 1 and 10), and a computer (claim 10). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Further, the additional elements amount to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, and linking the judicial exception to a particular field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claims are not patent eligible.
Dependent claim 6 recites the limitation of the plan decider executing an online reservation required for the post-exit service. The claims incudes the additional element of the plan decider and an online reservation. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Further, the additional elements amount to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 8 recite the limitation of communicating with the vehicle, and  transmitting an indication of a route based on the riding-together plan decided by the plan decider to the vehicle. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements that the vehicle is an autonomously driven vehicle having a wireless communication function, the service management device further comprising a communication unit and a route indicator. The additional element of the service management device comprising a communication unit and a route indicator are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Further, the additional elements of the service management device (along with the communication unit and route indicator) and the vehicle being autonomously driven amount to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-5, 7, and 9 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2-5, 7, and 9 are also rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2015/0046187) in view of Johnson (2014/0095234).

Claim 1: Johnson ‘187 discloses: A service management device comprising: 
an acquisitor that acquires a riding-together request in which a user and a service provider ride a moving vehicle together; (Johnson ¶0038 disclosing an individual contacting the trial participant transportation system with a request to have certain desired transportation from one location to another; ¶0039 disclosing the transportation request being received through the portal; ¶0030 also disclosing the individual requesting transportation with a transportation provider; ¶0059 discloses that a caregiver/friend (service provider) may accompany the user in transportation and must be picked up and dropped off at the same location as the user (traveling together))
and based on authentication data received from the user, via a device, a plan decider that decides a riding-together plan of the service user and the service provider in response to the riding-together request acquired by the acquisitor, (Johnson ¶0038 disclosing clinical trial participation determining whether the individual requesting transport is a participant enrolled in a clinical trial being managed by the patient recruitment management system; basic information is collected from the individual and compared with participant records in the patient recruitment management system 104 to identify whether they are a participant (authentication data received from the user, see also ¶0039); ¶0038 also discloses the transportation system examining the pickup location, drop-off location, time of day, date and form of transportation (riding-together plan); ¶0060 disclosing the computing device used for implementing the methods of the system, the computing device may be a mobile device, tablet computer, desktop, etc.; ¶0053 and ¶0055 disclosing the entered pick-up address provided by the user; the participant may be picked up by the transport provider by the transport provider and transported between their pre-designated locations (entered by the user); ¶0057 disclosing the car arriving at the specified pick-up address as listed by the patient and bringing the patient to the appointment at the clinical trial location; the vehicle waits until the appointment is completed and then transports the patient back to the specified address; ¶0059 discloses that a caregiver/friend (additional service provider other than driver) may accompany the user in transportation and must be picked up and dropped off at the same location as the user; ¶0028 also discloses the driver as a service provider who can accompany the participants into and out of the clinic buildings, etc.)

Johnson ‘187 in view of Johnson ‘234 discloses: 
wherein the riding-together plan is determined based on varying a time within a defined range of times for the user and the service provider to meet at a boarding point and varying a location within a defined distance range of the location of the boarding point, and wherein the service provider is other than a driver of the vehicle. 
Johnson ‘187 discloses that the service provider is other than a driver of the vehicle (Johnson  ¶0059 discloses that a caregiver/friend (additional service provider other than driver) may accompany the user in transportation and must be picked up and dropped off at the same location as the user), and the system having the time and date of the transport (riding together plan) (Johnson ‘187 ¶0038 also discloses the transportation system examining the pickup location, drop-off location, time of day, date and form of transportation (riding-together plan)). Johnson does not explicitly disclose that the riding-together plan is determined based on varying a time within a defined range of times for the user and the service provider to meet at a boarding point and varying a location within a defined distance range of the location of the boarding point. Johnson ‘234 discloses this limitation/concept: (Johnson ‘234 ¶0122 disclosing the system searching to ride-share opportunities; the travel plans of the employees (P1, P2, and P3) are grouped together as a potential ride share and the system compared the time for each of the employees; a time difference of 0:20 is set, employees P1 and P2 start times are identical, and P3 is within the threshold (0:15 difference from P1 and P2) (varying times within the range of time); see also Figs. 6A-6C showing the varying times for each user; the system also compares the origin and a threshold distance is set for 30 miles for all users (predefined distance); P1 and P2 are identical (same origin) and P3 is 20 miles from the origin and within the threshold distance (varying location within defined distance of the boarding point; boarding point may be corporate office Q; see also Fig. 7); the users are eligible for ridesharing (the service provider is Cindy (P3) ¶0123 who will pick up the others (Alice and Bob (P1 and P2))). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to include that the riding- together plan is determined based on varying a time within a defined range of times for the user and the service provider to meet at a boarding point and varying a location within a defined distance range of the location of the boarding point as taught by Johnson ‘234. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson ‘187 in order to help achieve desired goals such as controlling costs and/or reducing carbon emissions (see ¶0006 of Johnson ‘234).

Claim 2: The service management device according to claim 1, wherein the riding-together request includes information of a first boarding section in which the service user boards the vehicle. (Johnson ‘187 ¶0038 disclosing the transportation request includes the pickup location (boarding location); ¶0053 disclosing the participant being picked up at their pre-designated location and notifies the system that the participant has boarded the vehicle; the pre-designated addresses (pick-up addresses) is input by the user (¶0053)) 

Claim 5: The service management device according to claim 1, wherein the plan decider decides the riding-together plan so that the service user exits a vehicle at a point capable of association with a post-exit service which is received by the service user after exiting. (Johnson ‘187 ¶0057 disclosing the vehicle transporting the patient to the clinical trial location (i.e., doctor’s office) for their appointment (the doctor’s office is where the patient exits and receives post-exit service/appointment); see also ¶0053 disclosing the participant being dropped off at the drop-off location (e.g. study clinic or doctor’s office))

Claim 6: The service management device according to claim 5, wherein the plan decider executes an online reservation required for the post-exit service. (Johnson ‘187 Fig. 1 discloses the clinical trial transpiration system which includes the patient recruitment management system; ¶0033 discloses the patient requirement managing the scheduled visits of the patient (reserved for the post-exit study); ¶0038 disclosing the transportation is only arranged when the participant is scheduled/reserved to be at the clinical trial location at a predetermined time; ¶0039 disclosing the clinical trial transportation system having an online interface)

Claim 10 is directed to a method. Claim 10 recites limitations that are parallel in nature as those addressed above for claim 1, which is directed towards a device. Claim 10 is therefore rejected for the same reasons as set forth above for claim 1.

Claims 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2015/0046187) in view of Johnson (2014/0095234) further in view of Abbas (2018/0060827).

Claim 3: The service management device according to claim 2, 
wherein the service user is a user for whom boarding the vehicle alone is not desirable, (Johnson ‘187 ¶0026 discloses the users may be patients with physical impairments, cognitive impairments, or pediatric patients)

Johnson ‘187 discloses that the service user for whom boarding the vehicle alone is not desirable, but does not explicitly disclose that the plan decider decides a second boarding section in which the service provider boards the vehicle so as to include the first boarding section. Abbas discloses this limitation: 
and the plan decider decides a second boarding section in which the service provider boards the vehicle so as to include the first boarding section. (Abbas ¶0073 discloses the system determining that a location from a first request is proximate to a location for the second request (the routes overlap); and ¶0074 disclosing the rideshare analyzer (plan decider) proposing retrieving the first and second users from a starting location, or retrieving the first user from a first location and retrieving the second user from a second location while the first user from the first location is still in the vehicle) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson ‘187 in view of Johnson ‘234 to include that the plan decider decides a second boarding section in which the service provider boards the vehicle so as to include the first boarding section as taught by Abbas. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson ‘187 in view of Johnson ‘234 in order to maximize an efficiency of the use of the vehicle (see ¶0071 of Abbas).

Claim 4: The service management device according to claim 2, 
wherein the plan decider refers to information of an area in which the service provider is able to board the vehicle, and decides a second boarding section in which the service provider boards the vehicle so that the service provider rides together with the service user within a range of an overlap between the first boarding section and the area. (Abbas ¶0074 disclosing the rideshare analyzer (plan decider) proposing retrieving the first and second users from a starting to location, or retrieving the first user from a first location and retrieving the second user from a second location while the first user is still in the vehicle; the request confirmer transmits the proposed shares ride including arrival times for each leg of the trip; ¶0073 disclosing the location of the calendar scheduled event (which could be a doctor appointment, ¶0024) may be proximate to a location for a new vehicle request and/or route to each location at least partially overlaps; the rideshare analyzer identified the previously scheduled request and new request as a shared ride)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson ‘187 in view of Johnson ‘234 to include that the plan decider refers to information of an area in which the service provider is able to board the vehicle, and decides a second boarding section in which the service provider boards the vehicle so that the service provider rides together with the service user within a range of an overlap between the first boarding section and the area as taught by Abbas. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson ‘187 in view of Johnson ‘234 in order to maximize an efficiency of the use of the vehicle (see ¶0071 of Abbas).

Claim 8: The service management device according to claim 1, 
Johnson ‘187 discloses a transportation vehicle to transport users from a first to second location, and the service management device, but does not explicitly disclose that the vehicle is an autonomously driven vehicle having a wireless communication function, and the service management device further comprises: a communication unit that communicates with the vehicle; and a route indicator that causes the communication unit to transmit an indication of a route based on the riding-together plan decided by the plan decider to the vehicle. Abbas discloses these limitations: 

wherein the vehicle is an autonomously driven vehicle having a wireless communication function, (Abbas ¶0021 disclosing the vehicle being scheduled being an autonomous vehicle having wireless communication capabilities)
and the service management device further comprises: a communication unit that communicates with the vehicle; (Abbas ¶0027 disclosing the user app (of the mobile device, ¶0024)  including a communicator that transmits requests, selected pickup position, etc. to the first processor of the vehicle; the first processor controls and provides navigation to s destination and is in wireless communication with the mobile device))
and a route indicator that causes the communication unit to transmit an indication of a route based on the riding-together plan decided by the plan decider to the vehicle. (Abbas ¶0062 disclosing the trip planner generating one or more routes to the vehicle to reach the intended location; ¶0063 disclosing the trip planner using navigation tools to determine the route of the vehicle from the current location of the vehicle to the location of the vehicle request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson ‘187 in view of Johnson ‘234 to include that the vehicle is an autonomously driven vehicle having a wireless communication function, and the service management device further comprises: a communication unit that communicates with the vehicle; and a route indicator that causes the communication unit to transmit an indication of a route based on the riding-together plan decided by the plan decider to the vehicle as taught by Abbas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2015/0046187) in view of in view of Johnson (2014/0095234) further in view of Cha (2017/0061561).

Claim 7: The service management device according to claim 1, 
Johnson ‘187 discloses deciding a riding-together plan for the service user and service provider (see cited portions of Johnson in claims 1 and 10), but does not explicitly disclose that the plan decider selects a service provider according to a type of service designated in advance, and decides a riding-together plan of the service user and the selected service provider. Cha discloses this limitation: 
wherein the plan decider selects a service provider according to a type of service designated in advance, and decides a riding-together plan of the service user and the selected service provider. (Cha ¶0011 disclosing crating a planned carpooling event where assigning roles such as “chaperones” to some of the participants/riders; also setting location, and vendor deals nearby the destination; ¶0081 disclosing the roles of the invited guests, i.e. a chaperone role can be assigned to an individual, see also Fig. 11B showing the assigned roles and which individual is the driver; also Fig. 11A disclosing the event, starting and ending destination (riding together plan), etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson ‘187 in view of Johnson ‘234 to include that the plan decider selects a service provider according to a type of service designated in advance, and decides a riding-together plan of the service user and the selected service provider as taught by Cha. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson ‘187 in view of Johnson ‘234 in order that parents and caregivers can arrange carpool to losses the daily burden of providing a ride to their kids (see ¶0092 of Cha).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2015/0046187) in view of Johnson (2014/0095234) further in view of Abbas (2018/0060827) further in view of Glaser (2018/0275661).

Claim 9: A service providing system comprising: 
Johnson ‘187 discloses an estimated time of arrival or servicing the request, but does not explicitly disclose that the service management device transmits an estimated time of service provision together with the indication of the route to the vehicle, and the vehicle performs driving control not to arrive at a destination before an elapse of the estimated time of service provision. Glaser discloses these limitations:
the service management device according to claim 8; and the vehicle, wherein the service management device transmits an estimated time of service provision together with the indication of the route to the vehicle, and the vehicle performs driving control not to arrive at a destination before an elapse of the estimated time of service provision. (Glaser ¶0088 disclosing the scheduled pickup time may be need to be delayed by 15 minutes and ¶0089 disclosing the system controlling or adjusting the dispatch of the AV so that it arrives at the pick-up location (destination) at a schedule pick-up time (in this instance also, the AV is not arriving before the delayed/adjusted pickup time; ¶0057 and ¶0106 disclosing the system setting a dispatch threshold as a fixed amount of time to reasonable ensure the autonomous vehicle can arrive at the scheduled pick-up location by the time the passenger is scheduled to arrive this way the anticipated time-of-arrival for each autonomous vehicle to the scheduled pick-up location can be estimated and used to set the dispatch threshold that reasonably ensures that the AV can arrive at the pick-up location (destination) simultaneously with the scheduled pick-up time (not before the pick-up time))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson ‘187 in view of Johnson ‘234 further in view of Abbas to include that that the service management device transmits an estimated time of service provision together with the indication of the route to the vehicle, and the vehicle performs driving control not to arrive at a destination before an elapse of the estimated time of service provision as taught by Glaser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Johnson ‘187 in view of Johnson ‘234 further in view of Abbas in order so that autonomous vehicles do not waste time waiting for a passenger to arrive when his/her schedule changes (see ¶0024 of Glaser).


Additional Relevant Prior Art References
	The following references are relevant to the Application, although not relied on in the art rejections provided above.
“Assisted Living Resident Transportation: Beyond the Occasional Doctor’s Appointment” (MobilityWorks, 2014). The article/publication discloses multi-passenger minibuses that accompanies users who boarding a vehicle alone is not desirable (i.e. users who are impaired, elderly, etc.). The minibus has a boarding section specifically for users with wheelchairs so that they are able to utilize the transport service. The minibus also allows for more than one passenger to ride the vehicle along with the user.
“10 Ways to Transport a Senior to the Doctor or Other Appointment” (On Time Ambulance, 2016). The article/Publication discloses options for the user to utilize various forms of transport to be transported to medical appointments, including traveling with a trained medical professional to keep them company and respond appropriately if any situation might arise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628